Hart, J., (concurring). Subdivision (a) of § 1618 of Crawford & Moses ’ Digest provides that the jurisdiction of the Corporation Commission shall extend to and include “common carriers, railroads, * * * and vehicles of all kinds engaged in the transportation of freight and passengers.” This act was passed by the Legislature of 1919. The present act was passed by the Legislature of 1921. See General Acts of 1921, p. 177. Subdivision (a) of § 5 of-this act provides that the jurisdiction of the Railroad Commission shall extend to and include .all matters pertaining to the regulation and operation of “all common carriers, railroads,” etc. It will be noted that the phrase, “and vehicles of all kinds engaged in the transportation of freight and passengers,” is omitted from the act of 1921. Now it seems that this phrase, in its broadest signification, would include private as well as public or common carriers engaged in the transportation of freight and passengers. Recognizing this, the Legislature -of- 1921 properly left out this phrase and confined the Railroad Commission to tlie regulation of -common carriers. This is shown by tlie fact that it placed the -word “-all” before common carriers in the beginning of subdivision (a), and indicates that it intended that the Railroad Commission should regulate all common carriers, and that its regulation should not extend to private carriers at all. Therefore I concur in the judgment.